DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received 10/29/2020 for application number 16/440,604. 
Claims 1 – 20 are presented for examination.  Claims 1 and 11 are independent claims.

Priority
Acknowledgment is made of applicant’s claims for provisional applications, US Provisional Patent Application No. 62/684,511, filed on June 13, 2018.


Response to Amendment
   
Applicant’s amendments to Claim 18 have been fully considered and persuasive.  Therefore the 35 U.S.C. § 112(b) rejection of claim 18 is respectfully withdrawn.

Claim Rejections - 35 USC § 103
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanskanen et al. (US Patent Application 2002/0054088; hereinafter Tanskanen) in view of Chen et al. (US Patent Applications 2019/0188272; hereinafter Chen), further in view of Aronson et al. (US Patent Applications 2019/0325707; hereinafter Aronson).

As to independent claim 1, Tanskanen teaches method for generating a personalized lobby interface based on contest attributes and user attributes [Abs - To present betting information in an attractive format and maximize the information available to the bettor, a user interface to the real-time service is required], the method comprising:
receiving, by one or more processors, a request for one or more contests from a device associated with a first user profile [Para 0040 - A mobile betting client 102 can display the television program 120 and the betting information simultaneously and a viewer can interactively select betting via the mobile betting client 102. Finally, the mobile betting client 102 transmits information to the host facility 108 by connecting to a network 116 linked with the host facility 108, for example, the Internet; Para 0059 - betting provider 150 either executes software which automatically recognizes the type of terminal used by a user and/or permits the user to identify], the user profile including an activity profile and one or more profile attributes [Para 0048 - The UI database 702 stores user names and associated passwords, user account information, user preferences, and other user specific information; Para 0060 - The system can create the profile by analyzing and processing this historical information. Using the resulting history-based profile, the betting provider 150 displays the bets which best match the user's interests – Examiner considers “history-based profile” as an activity profile and user’s past bet as a profile attribute], the request including one or more contest attributes [Para 0049 - The betting provider server 108 receives betting content (questions to the user) and the odds of the particular bets from a betting controller 704];
determining, by the one or more processors using a selection algorithm, the one or more contests from a plurality of contests for the first user profile based on the activity profile, the one or more profile attributes of user profiles in the user vector and the one or more contest attributes [Para 0060 - Using the resulting history-based profile, the betting provider 150 displays the bets which best match the user's interests; Para 0070 - FIG. 12 depicts a page showing the status of currently available betting opportunities. The betting window, that is the times during which placed bets will be valid is also displayed – Examiner consider “the betting window” as one of the contest attributes];
the contest attributes including registration ratios and registration deadlines [Para 0051 - the betting provider actively obtains the betting information, such as results from sport events, betting rates, validity date of bets, teams, status or any betting related activity, from the Internet; Para 0070 - one situation would be the amount of time left in the betting window. For another example, a change in the betting information which could affect the choice of bets placed – Examiner considers “betting rates” as registration ratios];
generating, by the one or more processors, a first personalized lobby for the first user profile having the one or more contests [Fig. 12, Para 0070 - FIG. 12 depicts a page showing the status of currently available betting opportunities]; and
Tanskanen does not appear to teach explicitly:
identifying, by the one or more processors, a user vector associated with the first user profile, the user vector linking the first user profile with one or more different user profiles of a plurality of user profiles in a contest management system, each of the user profiles in the user vector having similar profile attributes, the one or more different user profiles associated with one or more different users from a first user associated with the first user profile;
However, Chen teaches in the same field of endeavor:
identifying, by the one or more processors, a user vector associated with the first user profile [Para 0026 - User attributes 222 and context attributes 224 may be included in user vectors 210 for the corresponding users. For example, each user may be represented by one or more user vectors 210, such as a different user vector for each unique context in which the user accesses the CMS. Elements in each user vector may include encoded user attributes 222 (e.g., name, user identifier, job title, location, role, etc.) and encoded context attributes 224 (e.g. platform, device, permissions, etc.) for a given type or instance of access to the CMS by the corresponding user], the user vector linking the first user profile with one or more different user profiles of a plurality of user profiles in a contest management system [Para 0027 - User-item matrix 212 may include a multidimensional encoding of interaction attributes 226 for interactions between the users and features 230-232 in the component and/or CMS. For example, rows of user-item matrix 212 may represent distinct users, usage contexts, and/or user vectors 210, and columns of user-item matrix 212 may represent features 230-232 in one or more components of the CMS. Each element in user-item matrix 212 may include an array, vector, and/or other structure for storing multiple interaction attributes 226], each of the user profiles in the user vector having similar profile attributes, the one or more different user profiles associated with one or more different users from a first user associated with the first user profile [Fig. 2, Para 0026 - tracking apparatus 204 stores user attributes 222, context attributes 224, and interaction attributes 226 in a number of structures. User attributes 222 and context attributes 224 may be included in user vectors 210 for the corresponding users – Examiner note: Chen teaches a user vector with various attributes of a user profile that is different from each user];
It would have been obvious to one of ordinary skill in art, having the teachings of Tanskanen and Chen at the time of filing, to modify a method for providing a user interface to real time interactive video services disclosed by Tanskanen to include the concept of [Chen, Para 0003].
One of the ordinary skill in the art wanted to be motivated to include the concept of personalized content authoring driven by recommendations taught by Chen to improve the functionality and flexibility of content management systems [Chen, Para 0003].
Tanskanen and Chen do not appear to teach:
assigning, by the one or more processors using a ranking algorithm, rank values for the one or more contests, the rank values assigned to the one or more contests based on contest attributes associated with the one or more contests;
wherein the one or more contests are arranged in the first personalized lobby according to their respective rank values; and
providing, by the one or more processors, the first personalized lobby to the device associated with the first user profile with the one or more contests arranged in the personalized based on a likelihood that a first user associated with the first user profile will participate in the one or more contests.
However, Aronson teaches in the same field of endeavor:
assigning, by the one or more processors using a ranking algorithm, rank values for the one or more contests, the rank values assigned to the one or more contests based on contest attributes associated with the one or more contests [Para 0040 - The system may optionally calculate a "pre-event" or "initial" ranking at 132 using the processor. This pre-event ranking may be calculated based on the odds of the participants finishing in a particular order for their respective events. These odds may be obtained from database 176 because the respective events have already occurred, and pre-event odds may have been calculated in the past before the events occurred. For example, where the events are horse races, the system may include in the data about the individual races rankings for the horses calculated according to the odds of each particular horse winning the race they ran in];
wherein the one or more contests are arranged in the first personalized lobby according to their respective rank values [Para 0049 - The user interface at 200 may be configured to display table 208 with optional initial rankings calculated by the processor based on the probability of each participant 216 obtaining the highest ranking among all participants for a particular event 220]; and 
providing, by the one or more processors, the first personalized lobby to the device associated with the first user profile with the one or more contests arranged in the personalized based on a likelihood that a first user associated with the first user profile will participate in the one or more contests [Para 0055 - This information may be retrieved from a database (e.g. databases 180, 176, or 172) and may include statistics about a win percentage of participants based on their past experience with various types of venues which in the case of a horse race, may include winning percentages for a particular starting position, track, track surface, and distance. Statistics may also include a win probabilities based on characteristics of people or entities associated with the participants such as trainers, coaches, jockeys, and the performance of the participant in similar events].
It would have been obvious to one of ordinary skill in art, having the teachings of Tanskanen, Chen and Aronson at the time of filing, to modify a method for providing a user interface to real time interactive video services disclosed by Tanskanen and personalized [Aronson, Para 0002].
One of the ordinary skill in the art wanted to be motivated to include the concept of concurrently wagering on multiple past events such as sports events that may include retrieving data about multiple events that occurred in the past taught by Aronson to effectively manage bettings of multiple past events, concurrently, such as, for example, multiple horse races, dog races, automobile races, or any other suitable event, in a pari-mutuel environment [Aronson, Para 0002].

As to dependent claim 2, Tanskanen, Chen and Aronson teach the method of claim 1.
Tanskanen further teaches: comprising generating, by the one or more processors, a contest profile for the first user profile based on the activity profile, the activity profile including a contest history for the first user profile and a user type corresponding to the first user profile [Para 0062 - The system preferably creates the profile in the personalization database for every user it identifies and actively updates the personalization information according to the user's actions. The identification can be according to user identity and a corresponding password… if a user uses a device that requires a PIN (Personal Identification Number) and has some kind of SIM (Subscriber Identification Module) or equivalent, the system can easily identify the person using the device – Examiner notes that a user with a certain type of device is a user type].

As to dependent claim 3, Tanskanen, Chen and Aronson teach the method of claim 1.
Tanskanen further teaches: comprising:
extracting, by the one or more processors, from the one or more user profiles linked with the first user profile in the user vector, a plurality of profile attributes, the plurality of profile attributes including contests in which the first user profile has participated and contests in which the one or more user profiles linked with the first user profile in the user vector have participated [Para 0060 - betting provider 150 may also create data stored in the personalization database by monitoring the user's navigation through the browser and the betting selections]; and
generating, by the one or more processors, one or more recommendations for contests from the plurality of contests based on the plurality of profile attributes [Para 0060 - The system can create the profile by analyzing and processing this historical information. Using the resulting history-based profile, the betting provider 150 displays the bets which best match the user's interests].


As to dependent claim 4, Tanskanen, Chen and Aronson teach the method of claim 3.
Tanskanen further teaches: comprising:
determining, by the one or more processors using the selection algorithm, the recommended contests from the plurality of contests based on the plurality of profile attributes [Para 0061 - When a user wants to make a bet and user has already made bets before, the system may already be aware of the type of bets the user likes to do or is likely to do. These bets can be, for example, on a particular subject, such as football, hockey, etc. and what specific team or teams of interest to the user, or if the user is more likely to bet on the home team than the visitor team].

As to dependent claim 5, Tanskanen, Chen and Aronson teach the method of claim 1.
Tanskanen further teaches: comprising:
updating, by the one or more processors, the recommendations provided in the first personalized lobby based on modifications to the first user profile or at least one user profile of the one or more user profiles linked with the first user profile in the user vector [Para 0062 - The system preferably creates the profile in the personalization database for every user it identifies and actively updates the personalization information according to the user's actions].

As to dependent claim 6, Tanskanen, Chen and Aronson teach the method of claim 1.
Aronson further teaches:
generating, by the one or more processors, a second personalized lobby for a second user profile of the one or more user profiles linked with the first user profile in the user vector, the second personalized lobby including the one or more contests arranged in the second personalized lobby according to their respective rank values [Para 0047 - FIG. 2 illustrates at 200 one example of a user interface displaying pre-event or "initial" rankings and configured to accept input from a user specifying a set of predicted rankings by changing the initial rankings supplied by the system for multiple participants participating in an event (see 136 and 112 in FIG. 1). As illustrated, the participants, events, and rankings may be organized in a table 208. Each row 232 in table 208 represents a final ranking 204 (in this case ranking 1 through 10) for each participant 216 in each event – Examiner note: Aronson teaches a user interface of the betting page is used for other participants  based on their own profile]; and
providing, by the one or more processors, the second personalized lobby to the device associated with the second user profile with the one or more contests arranged in the second personalized lobby based on a likelihood that a second user associated with the second user profile will participate in the one or more contests [Para 0055 - This information may be retrieved from a database (e.g. databases 180, 176, or 172) and may include statistics about a win percentage of participants based on their past experience with various types of venues which in the case of a horse race, may include winning percentages for a particular starting position, track, track surface, and distance. Statistics may also include a win probabilities based on characteristics of people or entities associated with the participants such as trainers, coaches, jockeys, and the performance of the participant in similar events].

As to dependent claim 7, Tanskanen, Chen and Aronson teach the method of claim 6.
Tanskanen further teaches: comprising:
extracting, by the one or more processors, from the second user profile, a plurality of profile attributes, the plurality of profile attributes including contests in which the second user profile has participated and contests in which the one or more user profiles linked with the first [Para 0062 - The system preferably creates the profile in the personalization database for every user it identifies and actively updates the personalization information according to the user's actions]; and
generating, by the one or more processors, one or more recommendations for contests from the plurality of contests based on the plurality of profile attributes [Para 0060 - The system can create the profile by analyzing and processing this historical information. Using the resulting history-based profile, the betting provider 150 displays the bets which best match the user's interests].

As to dependent claim 8, Tanskanen, Chen and Aronson teach the method of claim 7.
Tanskanen further teaches: comprising:
updating, by the one or more processors, the one or more recommendations provided in the second personalized lobby based on modifications to the first user profile or at least one user profile of the one or more user profiles linked with the first user profile in the user vector [Para 0062 - The system preferably creates the profile in the personalization database for every user it identifies and actively updates the personalization information according to the user's actions].

As to dependent claim 9, Tanskanen, Chen and Aronson teach the method of claim 1.
Tanskanen further teaches: wherein the profile attributes include one or more of the following: a history of past contests, a plurality of lineups, a user type, a location, and price [Para 0060 - Using the resulting history-based profile, the betting provider 150 displays the bets which best match the user's interests].

As to dependent claim 10, Tanskanen, Chen and Aronson teach the method of claim 1.
Tanskanen further teaches: wherein the contest attributes include one or more of the following: a sport category, a price parameter, a prize parameter, a registrant threshold, a registrant limit, a current registrant count, a day value, a time value, a duration value, a contest type, and an experience level [Para 0061 - These bets can be, for example, on a particular subject, such as football, hockey, etc. and what specific team or teams of interest to the user, or if the user is more likely to bet on the home team than the visitor team].

As to independent claim 11, the claim is substantially similar to claim 1 and is rejected on the same ground.

As to dependent claim 12, the claim is substantially similar to claim 6 and is rejected on the same ground. 

As to dependent claim 13, the claim is substantially similar to claim 3 and is rejected on the same ground.

As to dependent claim 14, the claim is substantially similar to claim 4 and is rejected on the same ground.

As to dependent claim 15, the claim is substantially similar to claim 5 and is rejected on the same ground.

As to dependent claim 16, the claim is substantially similar to claim 6 and is rejected on the same ground.

As to dependent claim 17, the claim is substantially similar to claim 7 and is rejected on the same ground.

As to dependent claim 18, the claim is substantially similar to claim 8 and is rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 9 and is rejected on the same ground.

As to dependent claim 20, the claim is substantially similar to claim 10 and is rejected on the same ground.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Ng can be reached on (571-270-1698.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SANG H KIM/Primary Examiner, Art Unit 2176